DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 19, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 19 and 25 are being rejected for depending from a rejected base claim.
 

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-16, 20-23 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley et al. (8,341,908) 
Regarding claims 7 and 16, Hensley et al. teaches a  method of fire stopping and sealing a substrate (50), the method comprising: providing construction assembly (50A, 50B) comprising a major surface (the outer surfaces of 50A and 50B), wherein the surface comprises a penetration (the space between 50A and 50B) which intersects the major surface, the major surface further comprising a first attachment area located about the perimeter of the penetration (the side surface of 50A and 50B where 22 
The above combination still does not disclose that the construction is a marine construction.
However, the examiner takes official notice that concrete slabs and joints between concrete slabs are often use in bridges and off shore oil rigs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field use the fire stopping method above on a bridge or an off shore oil rig, in order to help contain a fire on a bridge or an off shore oil rig.
Regarding claims 14, the above combination discloses all elements of claim 14.
Regarding claims 8 and 20,  the non-porous structural sealant layer has an overlap shear strength of at least 250 psi (1.7 MPa) (silicone has an overlap shear strength of at least 250 psi).

Regarding claims 10 and 21, the foam of Hensley is open cell foam (col 5, line 22)
Regarding claims 11 and 22, the foam is polyurethane (col 5, line 22).
Regarding claims 12 and 23, the fire stopping additive is fire retardant material which is flame retardant (col 5, lines 49-55).
Regarding claim 13, the non-porous structural layer is silicone (col 5, line 67).
Regarding claim 15, the above combination does not teach cleaning the surfaces prior to applying the sealant.
However, it is common knowledge that sealant adheres better to a clean surface. In order to get the surface clean, one must clean that surface prior to applying the structural sealant. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to clean the surface before applying the adhesive, in order to have a stronger bond.
Regarding claim 27,  wherein firestop assembly consists of the foam layer and the non-porous structural sealant layer (fig 1, Hensley).

 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley et al. (8,341,908) in view of Braun et al. (9,150,764)

However, Braun et al. teaches a foam wherein the foam layer comprises an open cell foam (abstract), wherein the foam layer comprises at least one of: a polyurethane (abstract),wherein the polyurethane comprises a polyisocyanate (col 2, line 38).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the foam of Braun et al. as the foam in the above combination, in order to use a foam with a very low foaming pressure as taught by Braun et al. (abstract).


Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley et al. (8,341,908) in view of Jackobstroer et al. (2004/0116545)
Regarding claims 12 and 26, Hensley et al. as modified above shows all aspects of the applicant’s invention as in claims 7, but fails to disclose a foam that uses ammonium polyphosphate as a flame retardant additive.
However, Jackobstroer et al. teaches a foam that uses ammonium polyphosphate as a flame retardant additive.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the flame retardant additive of Jackobstroer et al. to the foam in the above combination, in order help retard flames near the foam as taught by Jackobstroer.

Claims 18, 19, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hensley et al. (8,341,908) in view of Timberlake et al. (20030148109)
Regarding claims 18 and 24, Hensley et al. as modified above shows all aspects of the applicant’s invention as in claims 13 and 23, but fails to disclose  that the non-porous structural sealant is epoxy and the epoxy comprises a first part comprising a curable epoxy resin and a second part comprising at least two amino groups of formula - NRiH where Ri is selected from hydrogen, alkyl, aryl, or alkylaryl and wherein the curable epoxy resin comprises an epoxy phenol novolac.
However, the epoxy of Timberlake comprises a first part comprising a curable epoxy resin and a second part comprising at least two amino groups of formula - NRiH where Ri is selected from hydrogen, alkyl, aryl, or alkylaryl [0033,0034] and wherein the curable epoxy resin comprises an epoxy phenol novolac [0074].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use epoxy of Timberlake as the non-porous structural sealant in order to increase the strength of the non-porous structural sealant.


Response to Arguments
Applicant’s arguments with respect to claims 7-25 and 27 have been considered but are moot because the arguments do not apply to the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        3/31/2021